Citation Nr: 0402677	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  96-49 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post traumatic headaches, with associated episodes of loss of 
consciousness.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to May 
1990.  Thereafter, he had periods of active duty for training 
and inactive duty training as a member of the military 
reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
granted the veteran entitlement to service connection for 
traumatic headaches, with associated episodes of loss of 
consciousness, assigning a 10 percent initial rating, and 
denied service connection for disabilities of the lumbar and 
cervical spine.  The veteran responded with an August 1996 
Notice of Disagreement with the rating assigned the headache 
disorder and the denial of service connection for spine 
disability.  In October 1996, he was sent a Statement of the 
Case regarding the issues of entitlement to an increased 
initial rating for his post traumatic headaches, and 
entitlement to service connection for a disability of the 
lumbosacral spine.  In November 1996, he filed a VA Form 9, 
substantive appeal, with respect to the assignment of a 10 
percent disability rating for headaches and the denial of 
service connection for a lumbar spine disorder.  In September 
2000, he was sent a Statement of the Case on the issue of 
entitlement to service connection for a disability of the 
cervical spine.  Because a timely substantive appeal is not 
of record regarding this issue, it is not now before the 
Board.  

In a November 1996 statement, the veteran requested a 
personal hearing before a member of the Board seated at the 
RO.  However, in a subsequent written statement received in 
February 2002, he requested a personal hearing at the RO 
before a RO hearing officer.  Such a hearing was scheduled 
for March 2002, but was subsequently canceled by the veteran.  
Therefore, his hearing request is considered withdrawn.  

In a May 2002 rating decision, the veteran was awarded 
service connection, with a 40 percent initial rating, for 
lumbar myositis.  This award constitutes a complete grant of 
the benefit sought on appeal, and the issue of service 
connection for a disability of the lumbosacral spine is no 
longer before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).  

In a November 2002 rating decision, the veteran was denied 
service connection for a left eye disability.  He responded 
by filing an April 2003 Notice of Disagreement.  The RO sent 
him a Statement of the Case in November 2003.  Because he has 
not yet filed a substantive appeal, this issue is not 
currently before the Board.  

Finally, the Board notes that the veteran has argued on 
several occasions that his service-connected disabilities 
interfere with his ability to obtain and maintain employment.  
These assertions constitute a claim for a total disability 
rating based on individual unemployability, and should be 
developed accordingly by the RO.  See Roberson v. Principi, 
251 F.3d 1378, 1384 (2001).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's post traumatic headaches are characterized 
by subjective pain, with occasional dizziness and loss of 
consciousness, according to the competent medical evidence.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for the veteran's post traumatic headaches are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.124a, Diagnostic Code 8045 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159); see also Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004).  By virtue of the 
October 1996 Statement of the Case, the various Supplemental 
Statements of the Case, and the March 2002 RO letter to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical center in San Juan, 
PR, and these records were obtained.  No private medical 
records have been obtained, as no such evidence has been 
indicated by the veteran.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded a recent VA medical examination in conjunction 
with his claim; for these reasons, his appeal is ready to be 
considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes the VA to 
make a decision on a claim before the expiration of the 
period during which the veteran may submit any additional 
evidence necessary to substantiate his claim.  This change 
was made effective from November 9, 2000.  Veterans Benefits 
Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 
2003).  In the present case, the appellant was first sent a 
letter in March 2002 detailing the evidence that was 
necessary to substantiate his claims.  The appellant has had 
over a year since this letter was issued to submit additional 
evidence, and he in fact has done so; therefore, there is no 
indication that further delaying adjudication of the 
appellant's appeal would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[No. 01-944 (U.S. Vet. App. Jan. 13, 2004)], in which the 
Court held that 38 U.S.C.A. § 5103(a) requires the VA to 
provide notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim before any 
initial unfavorable agency of original jurisdiction decision.  
In the present case, the RO initially considered the claims 
on appeal in June 1996, several years prior to the passage of 
the VCAA and the modifications to 38 U.S.C. § 5103(a) 
therein.  Subsequent to that initial decision and the passage 
of the VCAA, the RO provided notice to the veteran of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain, as has already been discussed above.  
Finally, the veteran's claim was reconsidered on several 
occasions in light of the additional development performed 
subsequent to June 1996.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(holding that the Court must take due account of the 
38 U.S.C.A. § 7261(b) rule of prejudicial error when 
considering VA compliance with the VCAA).  

The veteran seeks an initial rating in excess of 10 percent 
for his service-connected post traumatic headaches.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, when the assignment of initial ratings 
is under consideration, the level of disability in all 
periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2003).  

The veteran's service-connected post traumatic headaches are 
currently rated as 10 percent disabling under Diagnostic Code 
8045, for brain disease due to trauma.  Under this Code, 
purely neurologic disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., are to 
be rated under the diagnostic codes specifically dealing with 
such disabilities.  Purely subjective complaints such as 
headaches, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124a, Diagnostic Code 8045 (2003).

For the reasons to be discussed below, an initial rating in 
excess of 10 percent is not warranted for the veteran's post 
traumatic headaches.  

A VA neurological examination of the veteran was performed in 
June 1995.  He reported a history of a motor vehicle accident 
in May 1991, followed by headaches, memory loss, and 
occasional episodes of loss of consciousness.  He experienced 
headaches 3-4 times per week, and episodes of loss of 
consciousness 1-2 times per year.  On objective examination, 
the veteran was alert and fully oriented, with good memory, 
insight, and judgment.  No aphasia, apraxia, or agnosia were 
noted.  He was also negative for cranial nerve impairment.  
His gait was normal, and Romberg's and tandem signs were 
negative.  No dysmetria or dyssynergia were observed.  Muscle 
tone and strength were within normal limits, and his sensory 
system was grossly normal.  Deep tendon reflexes were 
symmetrical, and no pathologic reflexes were observed.  

The veteran underwent VA neurological examination again in 
December 1998.  He again reported recurrent headaches and 
memory loss, along with occasional episodes of loss of 
consciousness.  His headaches occur approximately 2 times per 
week, characterized by "oppressive" pain which can last the 
entire day.  On objective examination, the veteran was alert 
and oriented, with fair memory, insight, and judgment.  No 
aphasia, apraxia, or agnosia were noted.  Cranial nerve 
impairment was not present.  His gait was normal, and 
Romberg's and tandem signs were negative.  No dysmetria or 
dyssynergia were observed.  No focal motor deficits were 
seen, and his sensory system was grossly normal.  Deep tendon 
reflexes were symmetrical all around, and no pathologic 
reflexes were observed.  A September 1996 VA CT scan of the 
veteran's head was reviewed, and found to reveal no evidence 
of definite post-traumatic contusion or hematoma.  His 
episodes of loss of consciousness were of unknown etiology, 
according to the examiner.  Seizures were ruled out.  

Another VA neurological examination was afforded the veteran 
in April 2002.  He continued to report headaches and 
occasional loss of consciousness.  He reported approximately 
six episodes of loss of consciousness since his motor vehicle 
accident.  The examiner noted no independent medical evidence 
in the record of the veteran's loss of consciousness 
episodes.  On objective examination, the veteran was alert, 
fully oriented, and active, with cranial nerves within normal 
limits.  Motor function was within normal limits, with normal 
strength, tone, bulk, and range of motion.  No sensory 
deficits were noted.  Cerebellar and extrapyramidal 
examinations were also within normal limits.  Deep tendon 
reflexes were normal.  No pathological reflexes were noted.  
After examining the veteran and reviewing the medical 
evidence of record, the examiner concluded that not enough 
evidence existed to warrant a diagnosis of a seizure 
disorder.  

VA outpatient treatment records reveal recurrent complaints 
of headaches, with occasional loss of consciousness and 
dizziness, since the mid 1990's.  He has been prescribed 
medication for his headaches.  A September 1996 clinical 
notation reflects a diagnosis of post traumatic brain 
syndrome, with suspected seizures.  

In reviewing the evidence as a whole, the Board finds no 
objective evidence of any neurological disability, including 
facial nerve paralysis, hemiplegia, or seizures.  His 
September 1996 CT scan of the head was negative for any 
evidence of post-traumatic contusion or hematoma.  Seizures 
were initially suspected in September 1996, but these were 
subsequently ruled out.  During the veteran's April 2002 VA 
neurological examination, the examiner reviewed the medical 
record and made a specific finding that the evidence was 
insufficient to support a diagnosis of a seizure disorder.  
The Board also notes that service connection for a seizure 
disorder was denied by the RO within a June 2002 rating 
decision, and the veteran did not appeal this decision.  The 
veteran has repeatedly complained of such subjective symptoms 
as dizziness, headaches, and occasional loss of 
consciousness, for which he has been granted a 10 percent 
initial rating, the maximum schedular rating under Diagnostic 
Code 8045 for such subjective complaints.  The medical 
evidence does not reveal a diagnosis of multi-infarct 
dementia due to brain trauma, for which the veteran would be 
eligible for a disability rating in excess of 10 percent 
under Diagnostic Code 9304.  Accordingly, the veteran is not 
entitled to an evaluation in excess of 10 percent for his 
post traumatic headaches for any time subsequent to March 
1995, the effective date of the claim on appeal.  38 C.F.R. 
§ 4.124, Diagnostic Code 8045 (2003); Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's post traumatic headaches have 
themselves required no extended periods of hospitalization 
since the initiation of this appeal, and are not shown by the 
evidence to present marked interference with employment in 
and of themselves.  The Board notes that the veteran did 
submit a December 1996 letter from a former employer which 
stated he was forced to discontinue employment "due to 
medical reasons"; however, no specific medical disabilities 
were cited.  Additionally, the author of the letter, as a 
layperson, is not qualified to offer medical evidence binding 
on the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, an initial rating in excess of 10 percent is 
not warranted for the veteran's post traumatic headaches.  As 
a preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
the veteran's post traumatic headaches is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



